i          i      i                                                                 i    i      i




                                 MEMORANDUM OPINION

                                         No. 04-10-00139-CR

                                        Marisa ANGUIANO,
                                             Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                      From the 227th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2007CR5593W
                           Honorable Philip A. Kazen, Jr., Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: March 3, 2010

DISMISSED

           Marisa Anguiano filed a notice of appeal seeking to appeal from a sentence imposed on

October 29, 2007. The judgment was in accordance with Anguiano’s plea bargain agreement, and

the record does not contain a trial court’s certification showing Anguiano has the right of appeal.

Accordingly, the appeal is dismissed. See TEX . R. APP . P. 25.2(d).

                                                        PER CURIAM

DO NOT PUBLISH